[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]CLARIFICATION OF THE SEPTEMBER 5, 1995 ORDER
The plaintiff was ordered by Judge Sheldon to file a second revised complaint on or before October 3, 1995. The order went on to say that further scheduling of responsive pleadings would be arranged after submission of the second revised complaint.
The second revised complaint was filed and some months later CT Page 7453 the defendant on April 8, 1996 filed an answer and special defenses.
The intent of the order that the parties were under was that pleadings were to be forthcoming in accordance with the rules of practice as specified in Practice Book Sections 112 and 114. Failure to so proceed would be brought to the court's attention by either a motion for nonsuit or a motion for default. Upon the calendaring of such motion the court would address where necessary the filing of responsive pleadings just as Judge Sheldon did when he ordered the date by which the second revised complaint was to be filed.
There was no violation of Judge Sheldon's order when the defendant answered on April 8, 1996.
Mary R. Hennessey, Judge